IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-60241
                          Summary Calendar



DERRITT RAYMON SWEARINGTON,

                                          Plaintiff-Appellant,

versus

POLICE DEPARTMENT OF THE CITY OF JACKSON, MISSISSIPPI;
WILLIAM GLADNEY,

                                          Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 3:99-CV-627-BN
                       --------------------
                          August 10, 2000

Before REYNALDO G. GARZA, SMITH, and PARKER, Circuit Judges.

PER CURIAM:*

     This case involves an appeal by Derritt Raymon Swearington

(Swearington) from the district court’s dismissal of his civil

rights claim on statute of limitations grounds.    Swearington's

motion for leave to file a supplemental brief is GRANTED.

     This court has a duty, sua sponte, to determine whether it

has appellate jurisdiction.    Mosley v. Cozby, 813 F.2d 659, 660

(5th Cir. 1987).    The district court entered final judgment on

January 28, 2000.    Swearington filed a motion for reconsideration

on February 22, 2000.    Although construed as a Fed. R. Civ. P.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 00-60241
                                -2-

59(e) motion by the district court, it is more appropriately

characterized as a Rule 60(b) motion because it was filed more

than 10 business days after the entry of the final judgment.      See

Harcon Barge Co., Inc. v. D & G Boat Rentals, Inc., 784 F.2d 665,

668-69 (5th Cir. 1986) (en banc).   The district court had no

authority to extend the 10-day period for filing a Rule 59(e)

motion.   Fed. R. Civ. P. 6(b); Fairley v. Jones, 824 F.2d 440,

442 (5th Cir. 1987).   Swearington's Rule 60(b) motion did not

toll the time he had to file a notice of appeal.   Fed. R. App.

P. 4(a)(4)(A).

     Swearington's notice of appeal, filed on March 20, 2000,

does not indicate what order he is appealing.   “[F]ailure to

properly designate the order appealed from is not a

jurisdictional defect, and may be cured by an indication of

intent in the briefs or otherwise.”   Turnbull v. United States,

929 F.2d 173, 177 (5th Cir. 1991) (citation omitted).

     Swearington's original brief challenges the district court's

denial of his motion for default judgment.   His supplemental

brief additionally challenges the district court's dismissal of

his civil rights claim as time-barred.    Swearington had 30 days

from the entry of the final judgment to appeal the denial of his

motion for default judgment and the dismissal itself.    Fed. R.

App. P. 4(a)(1); see also Schwarz v. Folloder, 767 F.2d 125, 129

n.4 (5th Cir. 1985).   Because Swearington's notice of appeal was

filed more than 30 days after the January 28, 2000, final

judgment, this court lacks jurisdiction to review the denial of

his motion for default judgment or the judgment of dismissal.
                          No. 00-60241
                               -3-

     Swearington's notice of appeal was filed within 30 days of

the denial of the Rule 60(b) motion and therefore, was timely

filed in relation to the Rule 60(b) motion.   However, neither his

notice of appeal nor his original and supplemental briefs

suggests that he intended to appeal the denial of his Rule 60(b)

motion.

     As Swearington's notice of appeal was filed more than 30

days after the final judgment, this court lacks jurisdiction to

review the district court's denial of his motion for default

judgment or its judgment of dismissal.

     Swearington's motion for leave to file a power of attorney

with this court is denied as moot.

     Motion for leave to file supplemental brief GRANTED; motion
to enter power of attorney DENIED as moot; appeal DISMISSED for
lack of jurisdiction.